Citation Nr: 1534380	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 25, 1963 to August 24, 1963; July 11, 1964 to July 25, 1964; August 14, 1965 to August 28, 1965; June 18, 1966 to July 2, 1966; August 12, 1967 to August 26, 1967; and from August 10, 1968 to August 24, 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the appellant was scheduled for a Travel Board hearing but did not appear for the proceeding.  The Board notes that a few days prior to the scheduled hearing, he withdrew his hearing request and designated The American Legion as his new representative.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The appellant as likely as not experienced acoustic trauma during his period of ACDUTRA service.

2.  The medical evidence of record relates the appellant's bilateral ear hearing loss disability to his inservice acoustic trauma.

3.  The medical evidence of record relates tinnitus to his inservice acoustic trauma.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor a bilateral hearing loss disability was incurred during the appellant's period of ACDUTRA service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

2.  With resolution of reasonable doubt in the appellant's favor tinnitus was incurred during the appellant's period of ACDUTRA service.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Here, the dispositions of the claims being decided below are fully favorable to the appellant.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Analysis

The appellant seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of active duty for training, there must be evidence that the individual concerned became disabled during the period of active duty for training as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24) (2014); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).
 
When there is an approximate balance of positive and negative evidence regarding a material issue, the appellant is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The determination of whether an appellant has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  Per this provision, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Here the Veteran has a current diagnosis of bilateral sensorineural hearing loss that meets the VA disability criteria.  See November 2011 VA examination report.  He also has a current diagnosis of tinnitus.  Id.  

As for the element of establishing an inservice incurrence or aggravation of a disease or injury during his period of ACDUTRA, service records indicate the appellant served as a light weapons infantryman during his period of ACDUTRA service.  See Certificate of Release or Discharge from Active Duty (Form DD 214).  The Board notes this occupation has a high probability of exposure to hazardous noise.  See VA Fast Letter 10-35.  

In a January 1963 examination report, the appellant exhibited normal hearing during a whisper test.  He also underwent multiple hearing examinations from July 1963 through May 1968 that recorded his audiometric findings at the time.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to subsequent test results.  Such conversion requires the following amounts to be added to the recorded ASA audiological results: 15 at 500 Hz; 10 at 1000 Hz; 10 at 2000 Hz; 10 at 3000 Hz; and 5 at 4000 Hz.

At a July 1963 examination, the appellant's puretone thresholds after conversion to ISO units, in decibels, were as follows: 

Frequency (Hz)
500
1000
2000
3000
4000
Right 
20
5
15
10
10
Left 
20
5
15
10
10

At a January 1966 examination, his puretone thresholds after conversion to ISO units, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
20
5
15
10
10
Left 
20
5
15
40
10

At a May 1968 examination, his puretone thresholds, in decibels, were as follows: 

Frequency (Hz)
500
1000
2000
3000
4000
Right 
35
30
25
50
60
Left 
30
30
40
85
70

Private treatment records show the appellant had a diagnosis of bilateral sensorineural hearing loss in February 1995.  The private examiner noted the appellant  reported developing right ear ringing and hearing loss in service, and left ear ringing and hearing loss subsequent to a work related injury post-service.

At a November 2008 VA examination, the examiner confirmed the diagnosis of bilateral sensorineural hearing loss but offered no opinion as to its etiology.  The examiner did, however, note that the appellant's tinnitus was likely a symptom associated with his hearing loss.

In his September 2009 Notice of Disagreement, the appellant stated he injured his right ear in service as the result of weapons training, and injured his left ear post-service while working.

The appellant was afforded another VA examination in November 2011.  In the examination report, the examiner noted the appellant had consistently reported a history of hearing loss in records dating back to 1995.  Audiometric data from 1966 showed mild hearing loss in the left ear and a significant shift bilaterally in 1968.  The examiner commented this configuration of loss was suggestive of noise exposure.  Overall, the examiner opined the appellant's hearing loss was likely associated with military acoustic trauma and his left ear was aggravated by the ear injury post-service.  Furthermore, his tinnitus was likely a symptoms associate with hearing loss.

The November 2011 VA opinion is highly probative as to determining the progression of the appellant's bilateral hearing loss disability and tinnitus.  The VA examiner based the opinions on a review of record, and provided sound reasoning to support the conclusions reached.  

Overall, the most probative medical evidence of record indicates the appellant sustained an acoustic trauma injury during his period of ACDUTRA that is related to his current diagnoses of bilateral hearing loss and tinnitus. 

As there is no other opinion of record to the contrary, entitlement to service connection for a bilateral hearing loss disability and tinnitus are granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.
 
Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


